JONES, Justice:
This suit was one seeking to establish by parol evidence a constructive trust in certain real estate and equipment. Combined, by agreement, for trial at the same time, were two suits where creditors sought judgments for debts.
To establish such a trust by parol, the evidence must be clear and convincing and received with caution; Saulsberry v. Saulsberry, 232 Miss. 820, 100 So.2d 593 (1958) and authorities there cited.
The lower court, after hearing, dismissed the bill to establish the trust and rendered judgment on the two accounts.
We affirm.
The evidence was voluminous, contradictory, and of a type peculiarly within the province of the trier of fact. We cannot say the chancellor was manifestly wrong.
Affirmed.
GILLESPIE, P. J., and RODGERS, BRADY, and INZER, JJ„ concur.